Citation Nr: 9928894	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date prior to February 6, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
PTSD effective February 6, 1996.  The veteran, who had active 
service from January 1960 to June 1961, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed an initial claim for service connection 
for PTSD in June 1993, more than one year following 
separation from service in 1961.

3.  In February 1994, the veteran indicated her desire to 
appeal the June 1993 denial; however, she then withdrew her 
notice of disagreement during April 1994.  

4.  On February 6, 1996, the veteran submitted an informal 
claim to reopen her claim for service connection for PTSD.


CONCLUSION OF LAW

The requirements for an effective date prior to February 6, 
1996, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.400, 20.204 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be entitled to an 
effective date for the grant of service connection as of the 
date of her initial claim filed in June 1993.  She asserts 
that she did not withdraw her appeal of the January 1994 
rating decision which denied service connection for PTSD.  
She maintains that her signature was forged on the April 1994 
VA Form 21-4138 (Statement in Support of Claim) which 
purports to withdraw her appeal.

The basic laws and regulations pertaining to the effective 
date for an award of service connection provide that service 
connection will be effective the day following separation 
from active service if the claim is received within one year 
after separation from service, otherwise the effective date 
will be the date of receipt of claim, or date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a)(b)(1); 
38 C.F.R. § 3.400(b)(2).

In this case the appellant was separated from service in June 
1961 and her initial claim for service connection for PTSD 
was received by the RO on June 25, 1993, more than one year 
following separation from service.  As such, the effective 
date for the award of service connection can be no earlier 
than June 25, 1993.  

Based on the June 1993 claim the RO, in a rating decision 
dated in January 1994 denied service connection for a 
psychiatric disorder, to include PTSD.  On a VA Form 21-4138, 
received by the RO in March 1994 the veteran indicated that 
she wished to appeal the denial of service connection and 
requested a hearing before the Hearing Officer at the RO.  
The RO issued a Statement of the Case in April 1994.  Later 
in April 1994 the RO received a VA Form 21-4138 from the 
veteran in which she stated:  "I wish to withdraw my appeal.  
Please cancel my request for a hearing." 

In a VA Form 119 (Report of Contact) dated February 6, 1996, 
the appellant, in referring to her appeal stated that she 
"[didn't] remember filling out the Statement in Support of 
Claim dated 4-22-94" requesting that her appeal and hearing 
be canceled.  The veteran was advised to reopen her claim for 
service connection for PTSD based on new and material 
evidence, and the appellant did so later that month.  The RO 
eventually granted service connection for PTSD dated February 
6, 1996, the date of the Report of Contact, which was 
construed as an informal claim for service connection.

Based on this evidence, the Board finds that the RO assigned 
the correct effective date for the grant of service 
connection for PTSD.  While the appellant has stated that her 
signature was forged on the Statement in Support of Claim 
used to withdraw her notice of disagreement, at one point she 
indicated that she simply did not remember submitting that 
request.  In any event, the appellant has submitted no 
evidence, beyond her own contentions, which demonstrates that 
her signature is in fact a forgery on the Statement in 
Support of Claim dated April 22, 1994.  The Board would note 
that an appellant clearly has a right to withdraw a Notice of 
Disagreement and an appeal.  See 38 U.S.C.A. § 7105(d)(1)-
(3);38 C.F.R. § 20.204.  As such, the Board concludes that an 
effective date prior to February 6, 1996, for the grant of 
service connection for PTSD is not warranted.


ORDER

An effective date prior to February 6, 1996, for the grant of 
service connection for PTSD is denied.  


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

